                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONT ANA
                                                                                    FILED
                           BUTTE DIVISION                                            NOV 13 2018
-------------,----------------,~nJ
                                 ..S.DistrictCou~
                                                                                     District Of Montana
                                                                                            Helena
IN RE BUTTE SCHOOL DISTRICT
NO. I                                             Cause No. CV-60-BU-SEH

                                           ORDER GRANTING MOTION TO
This document relates to All Actions          REDACT TRANSCRIPTS


       Plaintiffs Motion to Redact Transcripts filed with the court on October 19,

2018, is GRANTED as follows:

       ORDERED:

       The following redactions shall be made to the transcripts filed on October

19, 2018 (Docs. 224,225,226, and 227):

Doc.                  Page                 Line                 Redaction
224                   10                   18                   c.s.
                      10                   20                   Samantha S.
                      10                   21                   Samantha S.
                      45                   25                   c.s.
                      46                   7                    c.s.
                      46                   15                   c.s.
                      46                   20                   c.s.
                      49                   16                   c.s.
                      49                   20                   c.s.
                      50                   2                    C.s
                      50                   6                    c.s.
                      50                   9                    c.s.
                      50                   12                   C.S.
                      183                  18                   c.s.
                      194                  13                   c.s.
                      198                  13                   c.s.
      198   22   c.s.
225   268   21   c.s.
      379   9    c.s.
      388   21   Samantha S.
      408   21   Samantha S.
      415   11   Stephanie S.
      416   1    Samantha S.
      416   3    Samantha S.
      416   11   Date of Birth
      445   4    c.s.
      445   17   c.s.
      446   16   C.S.
      447   13   C.S.
      447   19   C.S.
      448   14   c.s.
      451   24   c.s.
226   467   9    Samantha S.
      509   3    c.s.
      511   9    c.s.
      514   20   Samantha S.
      524   1    c.s.
      524   13   c.s.
      531   14   C.S.
      533   5    c.s.
      533   15   C.S.
      534   10   C.S.
      541   10   c.s.
      551   1    c.s.
      561   1    Samantha S.
      564   10   Sam S.
      569   25   Samantha S.
      570   5    Ms.S.
      570   22   Sam S.
      573   1    Ms. S.
      573   5    Samantha S.
      574   9    Date of Birth
      574   10   Date of Birth
      574   17   Date of Birth
      574   19   Date of Birth
                    574                 25                Sam. S.
                    576                 1                 Sam S.
                    585                 17                c.s.
                    585                 19                c.s.
                    590                 16                Samantha S.
                    591                 24                SamS.
                    608                 6                 C.S.
                    615                 15                c.s.
227                 732                 7                 Samantha S.
                    732                 21                Samantha S.
                    733                 2                 Samantha S.
                    743                 23                C.S.
                    745                 23 (two times)    C.S.
                    751                 4                 Samantha S.
                    751                 8                 Samantha S.
                    756                 22                Samantha S.
                    759                 13                C.S.
                    760                 2                 C.S.
                    760                 3                 c.s.
                    762                 6                 c.s.
                    763                 6                 Samantha S.
                    763                 14                Samantha S.
                    763                 21                C.S.
                    764                 5                 Samantha S.
                    764                 8                 Samantha S.
                    825                 17                Samantha S.
                    828                 3                 Samantha S.
                    831                 4                 Samantha S.
                    852                 5                 c.s.
                    852                 7                 c.s.
                    856                 3                 Samantha S.
                    868                 2                 c.s.
      Dated this   /3-t:{day of November, 2018




                          UNITED STATES DISTRICT COURT JUDGE
